FILE
    IN CLERKS OFFICE
                                                                  Thisopini'onwas filed for record
                                                                  at CZ~pp ctm    on           '   1 20t3




STATE OF WASHINGTON,                             )
                                                 )      No. 87104-3
                       Respondent,               )
                                                 )
      v.                                         )      En Bane
                                                 )
LARRY DEAN TYLER,                                )
                                                 )
                       Petitioner.               )      Filed      MAY S0 2013
_____________________________)
      MADSEN, C.J.-An officer stopped the defendant for a traffic violation and

pulled the car he was driving off a busy highway. When it turned out that the driver and

his passenger both had suspended drivers' licenses and alternate arrangements could not

be made, the officer arranged for a tow truck to move the car. In order to turn the vehicle

over to the towing company, the officer conducted an inventory search of the vehicle and

discovered methamphetamine during the search. The defendant was convicted of

unlawful possession of methamphetamine and driving while his license was suspended.

He appealed, arguing that the trial court abused its discretion when it denied his motion to

suppress the evidence on the ground the search was pretextual. He also argued that

because he did not consent to the search, it was unconstitutional. The Court of Appeals

affirmed his convictions.

       We affirm the Court of Appeals. In particular, we conclude that under article I,

section 7 of the Washington State Constitution, law enforcement officers do not have to

obtain consent in order to conduct an inventory search of a lawfully impounded vehicle.
No. 87104-3


                                          FACTS

      On November 12, 2009, Jefferson County Deputy Sheriff Brett Anglin saw a car

exceeding the speed limit on the highway just west of the Hood Canal Bridge. When he

checked the license plate, he learned that the vehicle's owner was a woman whose

driver's license was suspended. He stopped the car for speeding and the driver, Larry

Dean Tyler, pulled onto the paved shoulder of the highway. Anglin testified he stopped

less than a foot from the fog line. As Deputy Anglin approached the car, he saw that both

the driver and the passenger were men. The passenger had been making furtive

movements and Anglin was concerned there might be a weapon in the car, but then it

appeared to him that the passenger was trying to hide what seemed to be a can of beer. It

turned out to be an alcoholic caffeinated beverage.

       Anglin asked Tyler for identification and Tyler produced a Medicare card and

explained he had no valid driver's license. When he checked with dispatch, Anglin found

out that both men's drivers' licenses were suspended. The deputy arrested Mr. Tyler for

driving while his license was suspended, handcuffed him, and put him in the backseat of

the patrol car. Anglin had called for another officer to assist and this officer took the

passenger into custody based on outstanding warrants but subsequently released him

when uncertainty arose as to whether the warrants were extraditable.

       Deputy Anglin asked for consent to search the car, but both men refused. Tyler

told Anglin that the owner of the car was his girl friend and she was unable to retrieve the

car because she was in jail in another county. The passenger was unable to drive since he



                                              2
No. 87104-3


did not have a valid driver's license. With Tyler's permission, the passenger used Tyler's

cell phone to try to find someone to drive the vehicle away. While he located someone to

come get him, he was not able to find a driver for the car.

       Anglin testified that the car was stopped about one foot inside the fog line next to

a one-lane, congested part of the highway where the speed limit was 60 miles per hour,

about one quarter mile from the bridge. Traffic coming off the bridge has two lanes and

vehicles are accelerating and frequently passing each other. Close by is an intersection

where accidents frequently occur.

       Because there was no one to drive the car from the scene, Deputy Anglin called a

private towing company after deciding to impound the car for roadway safety. He also

testified he impounded the car because the driver had a suspended license. When the tow

truck arrived about 30 minutes after Tyler was stopped, Anglin turned the car and the car

keys over to the tow truck driver.

       While waiting for the tow truck to arrive, Anglin filled out a standard Washington

State Patrol tow form as he and the other officer conducted an inventory search of the

car's passenger compartment. Anglin testified this search was conducted in accord with

department policies to secure personal property and protect the department and the

towing company. During this search, the officers saw some stereo equipment that was

loose in the back seat, and when they looked at the equipment to record it Deputy Anglin




                                              3
No. 87104-3


could see a clear plastic "baggie" underneath the driver's seat, clearly visible from the

backseat. The contents of the baggie field-tested positive for methamphetamine. 1

       Mr. Tyler was charged with unlawful possession of methamphetamine, use of drug

paraphernalia, and third degree driving while his license was suspended or revoked. At a

CrR 3.6 hearing he moved to suppress the evidence that was obtained during the vehicle

search, arguing that the search was an unconstitutional pretextual search.

       The court concluded that once the driver and passenger were removed from the

car, there was no reason for a general exploratory search. However, "[a]ny evidence of

using the impound as a pretext for a warrantless search is rebutted by the officer's offer to

let the passenger call for help." Clerk's Papers (CP) at 25 (Mem. Op. and Order on Mot.

to Suppress Evidence, filed Jan. 21, 2010). On January 29, 2010, Tyler moved for

reconsideration. He conceded that "the impound was reasonable," CP at 32, but argued

that Deputy Anglin could not conduct an inventory search once Tyler denied permission

to search the car. Then on February 3, 2010, Tyler moved to reopen the CrR 3.6 hearing

to permit examination of Deputy Anglin about an e-mail Anglin had written that was

produced after the CrR 3.6 hearing in response a defense public records request. Tyler

maintained that this e-mail showed that Anglin was predisposed to engage in pretextual

vehicle searches.

       The court denied both motions. Following a stipulated facts bench trial, Tyler was

convicted of possession of methamphetamine and driving while his license was


1
  Deputy Anglin also found a small closed container under the driver's seat. We do not address
the search of this container because Tyler was not charged with possession of its contents.
                                               4
No. 87104-3


suspended or revoked in the third degree. He appealed, and the Court of Appeals

affirmed the convictions. State v. Tyler, 166 Wn. App. 202, 269 P.3d 379 (2012).

                                        ANALYSIS

                                              I.

       Mr. Tyler maintains that the trial court abused its discretion when it denied his

motions for reconsideration and to reopen the suppression hearing. See Rivers v. Wash.

State Conf. of Mason Contractors, 145 Wn.2d 674,685,41 P.3d 1175 (2002) (decision

on motion for reconsideration is within trial court's exercise of discretion); State v.

Luvene, 127 Wn.2d 690, 711-12, 903 P.2d 960 (1995) (quoting State v. Mora Sanchez, 60

Wn. App. 687, 696, 806 P.2d 782 (1991)) (decision on motion to reopen a proceeding to

introduce additional evidence is within the trial court's discretion). Tyler argues that the

inventory search of the car was unconstitutional under article I, section 7 of the

Washington State Constitution, which provides that "[n]o person shall be disturbed in his

private affairs, or his home invaded, without authority of law." This provision affords

protection to privacy interests in vehicles and their contents. State v. Snapp, 174 Wn.2d

177, 187, 275 P.3d 289 (2012); State v. Afana, 169 Wn.2d 169, 176, 233 P.3d 879 (2010).

       A valid warrant constitutes "authority of law" under article I, section 7. State v.

Valdez, 167 Wn.2d 761,771-72,224 P.3d 571 (2009). Warrantless searches ofvehicles

are per se unreasonable, subject to a few exceptions that are narrowly drawn. Snapp, 174

Wn.2d at 187-88. One of these exceptions is a valid inventory search, and this is the

exception that the State maintains justifies the search of the car that Tyler was driving.



                                               5
No. 87104-3


The burden of establishing that this exception applies is on the State. !d. at 188; State v.

Vrieling, 144 Wn.2d 489, 494, 28 P.3d 762 (2001).

                                      II. Impoundment

       A vehicle may be lawfully impounded ( 1) as evidence of a crime, when the police

have probable cause to believe the vehicle has been stolen or used in the commission of a

felony offense; (2) under the "community caretaking function" if (a) the vehicle must be

moved because it has been abandoned, impedes traffic, or otherwise threatens public

safety or if there is a threat to the vehicle itself and its contents of vandalism or theft and

(b) the defendant, the defendant's spouse, or friends are not available to move the

vehicle; and (3) in the course of enforcing traffic regulations if the driver committed a

traffic offense for which the legislature has expressly authorized impoundment. State v.

Williams, 102 Wn.2d 733, 742-43, 689 P.2d 1065 (1984) (citing State v. Simpson, 95

Wn.2d 170,189,622 P.2d 1199 (1980)).

       However, if there is no probable cause to seize the vehicle and a reasonable

alternative to impoundment exists, then it is unreasonable to impound a citizen's vehicle.

State v. Houser, 95 Wn.2d 143, 153,622 P.2d 1218 (1980); State v. Hill, 68 Wn. App.

300, 305, 306, 842 P.2d 996 (1993) (even when authorized by statute "impoundment

must nonetheless be reasonable under the circumstances to comport with constitutional

guaranties"; "in Washington, impoundment is inappropriate when reasonable alternatives

exist"); State v. Bales, 15 Wn. App. 834, 837, 552 P.2d 688 (1976); see In re

Impoundment of Chevrolet Truck, 148 Wn.2d 145, 151 n.4, 60 P.3d 53 (2002). The



                                                6
No. 87104-3


police officer does not have to exhaust all possible alternatives, but must consider

reasonable alternatives. State v. Coss, 87 Wn. App. 891, 899, 943 P.2d 1126 (1997).

Reasonableness of an impoundment must be assessed in light of the facts of each case.

!d. (citing State v. Greenway, 15 Wn. App. 216, 219, 547 P.2d 1231 (1976)). However,

facts subsequent to impoundment do not bear on whether the impoundment was

reasonable. Impoundment of Chevrolet Truck, 148 Wn.2d at 150 n.3.

       The Court of Appeals concluded that Mr. Tyler conceded that the impoundment of

the car was reasonable. Tyler, 166 Wn. App. at 209, 213, 215. That concession occurred

before Tyler received a copy of the e-mail that Deputy Anglin wrote and which formed

the basis for his motion to reopen the suppression hearing. Tyler obtained the copy

through a public records request and we accept for present purposes that he would not

have made the concession after receiving it. Thus, unlike the Court of Appeals, we do

not proceed on the basis that Tyler concedes reasonableness.

       According to Deputy Anglin, he impounded the car because it posed a safety

hazard, there was no one available to drive it away, and Tyler's license was suspended.

       If not impounded, the vehicle would have been left as an unattended vehicle

creating a public safety hazard. It was parked very close to a very busy, congested single

lane section of the highway, where traffic was traveling at 60 miles per hour. The

community caretaking function is plainly implicated. In addition, under RCW

46.55.113(1), "summary" impoundment is authorized when the driver of the vehicle is

arrested for driving while his license is suspended. Under RCW 46.55.113(2)(b) and (d),



                                              7
No. 87104-3


impoundment is authorized when an officer finds a vehicle unattended on the highway

where it jeopardizes public safety or when an officer arrests the driver and takes him into

custody.

       Deputy Anglin explored alternatives. The vehicle owner could not drive the car

because she was incarcerated and apparently also had a suspended license. She was not

available to assist. The passenger did not have a valid license, and after Anglin asked

Mr. Tyler to loan his cell phone to the passenger to attempt to locate a driver to retrieve

the car, the effort was unsuccessful. Anglin testified that if someone had been found who

could have retrieved the car within about 30 minutes, he would not have impounded the

car. Although Tyler says that Anglin did not ask him whether there was a person who

could retrieve the car, Anglin testified that Tyler deferred the task of trying to find a

driver to his passenger.

       We conclude the trial court correctly determined that the impound was proper.

The vehicle threatened public safety if left where it was. In addition, Tyler had been

arrested for, among other things, driving with a suspended license. Anglin explored

reasonable alternatives to impoundment. 2

                                     III. Inventory Search

       Inventory searches have long been recognized as a practical necessity. State v.

Gluck, 83 Wn.2d 424, 428, 518 P.2d 703 (1974) (citing State v. Montague, 73 Wn.2d

381, 438 P.2d 571 (1968); State v. Olsen, 43 Wn.2d 726, 263 P.2d 824 (1953)). A

2
  As explained below, Tyler has not established that the trial court abused its discretion when it
denied his motions for suppression, reconsideration, and to reopen the suppression hearing, and
rejecting his claim that the impoundment/inventory search was pretextual.
                                                 8
No. 87104-3


noninvestigatory inventory search of a vehicle may be conducted in good faith after it is

lawfully impounded. Houser, 95 Wn.2d at 154. The requirement that an inventory

search be conducted in good faith is a limitation that precludes an inventory search as a

pretext for an investigatory search. 1d. at 155; Montague, 73 Wn.2d at 385 ("this court"

would not "have any hesitancy in suppressing evidence of crime found during the taking

of the inventory, if we found that ... impoundment of the vehicle was resorted to as a

device and pretext for making a general exploratory search of the car without a search

warrant").

       Warrantless inventory searches are permissible because they (1) protect the

vehicle owner's (or occupants') property, (2) protect law enforcement agencies/officers

and temporary storage bailees from false claims of theft, and (3) protect police officers

and the public from potential danger. State v. White, 135 Wn.2d 761, 769-70, 958 P.2d

982 (1998); Houser, 95 Wn.2d at 154; Gluck, 83 Wn.2d at 428. An inventory search

must be restricted to the areas necessary to fulfill the purpose of the search. Houser, 95

Wn.2d at 154. For example, to protect against the risk of loss or damage to property in

the vehicle, the search "should be limited to protecting against substantial risks to

property in the vehicle and not enlarged on the basis of remote risks." !d. at 155.

       A. Pretext

       1. Motion to Suppress

       Mr. Tyler contends that the search in this case was pretextual. He first argued

pretext when he moved to suppress the evidence against him. In denying the motion to



                                              9
No. 87104-3


suppress, the court explained that any evidence of pretext was "rebutted" by Deputy

Anglin's "offer to let the passenger call for help, once he knew the owner was in jail and

not available to assist to retrieve her vehicle." CP at 25. The court said that the arresting

officer had compelling reasons to impound the vehicle, and once this occurred, it was

"incumbent upon him to inventory its content before turning it over to the tow truck

driver." ld.

       Initially, Mr. Tyler's briefing intertwines his argument of pretext with his

argument that consent to search must be obtained from the owner, the owner's spouse, or

the driver before an inventory search may occur. We address the latter issue of consent

below and conclude that Deputy Anglin was not required to obtain Mr. Tyler's consent

before conducting an inventory search. We therefore do not accept Tyler's invitation to

analyze consent and pretext as a composite, and instead consider consent only insofar as

it is factually implicated here because Deputy Anglin asked if Tyler would consent to a

search, which Tyler refused to do.

       The trial court did not abuse its discretion when it denied the motion to suppress.

The record supports the officer's decision to impound. The vehicle could not safely be

left where it was because it posed a considerable hazard to public safety. Alternatives to

impoundment were sought but not found. When Anglin learned the owner could not

retrieve the vehicle and the passenger could not drive it, he asked Tyler to lend his cell

phone to the passenger so the passenger could try to find someone to retrieve the vehicle.




                                              10
No. 87104-3


His willingness to permit the vehicle to be removed from the scene cuts strongly against

pretext.

       Once Anglin determined impoundment was the only reasonable course left, he

followed all appropriate steps for impounding the vehicle. Among these steps was the

necessity to provide for the vehicle to be towed to a safe location. Anglin called the

private towing company that was next on the rotation for such calls. Under state law,

"for all vehicle impounds after June 30, 2001," "[a]lllaw enforcement agencies must

use" "a uniform impound authorization and inventory form" that the Washington State

Patrol has provided by rule, and by July 1, 2003, these agencies must also adopt "uniform

impound procedures" that the state patrol has developed. RCW 46.55.075. In accord

with the statutory directive, Deputy Anglin filled out the standardized Washington State

Patrol form provided by rule, "Authorization to Tow/Impound and Inventory Record."

CP at 56 (capitalization omitted). This form required entry of the vehicle's mileage,

license plate number, YIN (vehicle identification number), make and model, and style,

and whether there was any damage to the exterior of the vehicle. In addition, the form

requires that the officer list items found in the vehicle. Anglin filled this form out while

assisted by another officer. There were three amplifiers and one speaker in the backseat

of the car, and the need to record these items led Anglin to where he could see the

methamphetamine evidence clearly in view.

           As mentioned, before conducting the inventory search, Anglin asked both Tyler

and the passenger if they consented to a search. Both denied consent. Anglin was not



                                              11
No. 87104-3


required to obtain consent from Tyler, but the briefing before us indicates that requesting

consent to search is frequent, and nearly standard, for many law enforcement agencies

and officers.

         Tyler maintains, though, that Deputy Anglin testified to his "understanding of

inventory consent searches," and Tyler says this testimony reveals "the type of general

exploratory search that is conducted to obtain evidence." Suppl. Br. ofPet'r at 18. This

mischaracterizes the testimony. Anglin was testifying about the scope of a search that

can be conducted when consent is given; nothing suggests that he understood he was

addressing an "inventory consent search." As an experienced officer, 3 Anglin would

have been familiar with the consent exception to the warrant requirement and would have

readily testified about the scope of a search pursuant to consent when asked about a

consent search (he was not asked about an "inventory consent" search).

         2. Motion to Reopen the Suppression Hearing

         Tyler moved to reopen the suppression hearing to introduce evidence of an e-mail

that Deputy Anglin wrote that Tyler contends supports his claim that the search was

pretextual. Evidently Tyler obtained this e-mail between the date he moved for

reconsideration of his motion to suppress and the date of his motion to reopen. The trial

court denied this motion and Tyler's motion for reconsideration in the same ruling. The

Court of Appeals affirmed this ruling, finding no abuse of discretion.

         The subject line of the e-mail states: "RE: Search incident to arrest" and Anglin

sent it to other sheriffs department personnel in an attempt to persuade them that he

3
    He had 10 years' experience.
                                              12
No. 87104-3


should be trained as a K-9 officer. CP at 36. Six paragraphs of the e-mail address

reasons why another K-9 unit would be useful, practicalities of costs and other burdens

involved in training for and maintaining a second unit, and ways to mitigate these

problems.

       The first paragraph, Tyler contends, shows that Deputy Anglin was predisposed to

conduct pretextual inventory searches in order to circumvent the decision in Arizona v.

Gant, 556 U.S. 332, 129 S. Ct. 1710, 173 L. Ed. 2d 485 (2009). 4 This paragraph contains

an apparent reference to Gant:

       This unfortunate ruling hinders our ability to continue the efforts that have
       been enforce [sic] for some time. The obvious way to circumvent this is
       impounding the vehicle and performing an inventory search. The problem
       with this is that we must afford the person the chance to contact someone
       else and determine if it is safely off of the roadway or not. It also obviously
       limits what we can search as well. The other way around this case and that
       is [sic] the use of a K-9.

CP at 36. Tyler's pretext theory rests on the idea that an inventory search can be

substituted for the search incident to arrest search that was allowed prior to Gant. 5



4
  Gant contains two principal holdings under the Fourth Amendment to the United States
Constitution, both involving the search incident to arrest exception to the Fourth Amendment
warrant requirement. The first is that a warrantless search of a vehicle incident to arrest of a
recent occupant is authorized only when the arrestee is unsecured and within reaching distance of
the passenger compartment of the vehicle at the time of the search. Gant, 556 U.S. at 344.
Second, "a search incident to a lawful arrest" is justified "when it is 'reasonable to believe
evidence relevant to the crime of arrest might be found in the vehicle."' !d. at 343 (quoting
Thornton v. United States, 541 U.S. 615, 632, 124 S. Ct. 2127, 158 L. Ed. 2d 905 (2004) (Scalia,
J., concurring)). In Gant, the United States Supreme Court rejected the widely applied rule that a
vehicle search incident to arrest was constitutional when conducted contemporaneously with the
arrest ofthe occupant, regardless of whether the arrestee had been physically removed from the
vicinity of the vehicle's passenger compartment.
5
  Gant does not alter the analysis applicable under other recognized exceptions to the warrant
requirement. Id. at 351(when the "justifications" for a search incident to arrest "are absent, a
                                                13
No. 87104-3


       In denying the motions for reconsideration and to reopen, the trial court explained

that it had determined the impound was reasonable and then said that once the

impoundment occurred Anglin had no alternative but to conduct an inventory search to

protect himself, his department, and the tow company from possible future claims. The

court said that "to do an impound without doing an inventory would be inappropriate, if

not foolish." CP at 41. The trial court also said that the impound occurred before Gant

was filed. But as Mr. Tyler correctly says, the impound in fact occurred months after

Gant was filed. 6 Thus, the second reason the court gave is incorrect.

       However, despite this error, denying the motion to reopen is sufficiently justified

by the first reason the court gave, as the Court of Appeals held. State law required that

Anglin list the inventory of the vehicle before turning it over to the private towing

company. In addition, Anglin testified that cataloguing the contents is done to protect the

contents and to protect the sheriffs office and tow company from accusations of theft.

He also testified that sheriffs office policies required him to conduct an inventory search

once a vehicle was impounded; cataloguing the contents of the vehicle was "standard"

and done "every time" a vehicle was impounded. Verbatim Report of Proceedings at 22.

Although he testified that he was unaware of any written policies, he testified that he had

been trained in the standards he used and these standards had remained the same for the

10 years he had been with the department.

search of an arrestee's vehicle will be unreasonable unless police obtain a warrant or show that
another exception to the warrant requirement applies").
6
  The trial court's mistake evidently occurred because the State erroneously stated in its response
to the motion to reopen that the offenses were committed in February 2009, prior to the Gant
decision, when they actually were committed in November.
                                                14
No. 87104-3


       The point of the e-mail was not to try to circumvent Gant or encourage the

department to disobey the law (or express his own intentions to do so), but to try to

convince the sheriffs department to send Anglin for K-9 training. The first paragraph of

the e-mail does not say what Tyler urges in any event. The paragraph actually explains

that inventory searches themselves are more restrictive than the searches possible under

the search incident to arrest searches that were permissible prior to Gant. Anglin says in

the first paragraph that an inventory search will require the officer to explore whether

someone other than the driver can move the vehicle and that the scope of the search is

more restrictive (closed containers and trunks cannot be searched). Thus, contrary to

Tyler's apparent claim, Anglin recognized that a vehicle search cannot simply be

substituted for a search incident to arrest as it existed prior to Gant.

       The Court of Appeals properly concluded that the trial court did not abuse its

discretion in denying the motion to reopen.

       We hold that the Court of Appeals correctly held that the trial court did not abuse

its discretion in denying the motion to reopen the suppression hearing.

       B. Consent to Search

       Tyler argues that law enforcement officers must obtain the express consent of the

vehicle's owner or the owner's spouse or, if the owners are not available, the driver

before conducting an inventory search. He maintains the inventory search here was

unlawful because it occurred after he denied consent and the officers did not attempt to




                                               15
No. 87104-3


obtain the owner's consent. The Court of Appeals held that consent is not a requirement

for an inventory search. We agree.

      Consent is recognized as an independent basis for a warrantless search, see, e.g.,

State v. Hendrickson, 129 Wn.2d 61, 72,917 P.2d 563 (1996), and thus, if accepted,

Tyler's argument would to a significant extent nullify the inventory exception to the

warrant requirement where searches of impounded vehicles are concerned.

       As explained, inventory searches are limited searches for limited purposes.

Houser, 95 Wn.2d at 153. When conditions justify a reasonable inventory search, in

good faith and without pretext, the officer's purpose is unrelated to discovering

contraband or evidence of criminal activity. Rather, the officer is concerned with

securing the vehicle and property within the vehicle. For this reason, under article I,

section 7, as under the Fourth Amendment, the "criteria governing the propriety of

inventory searches are largely unrelated to the justifications for other exceptions to the

warrant requirement." Houser, 95 Wn.2d at 154 (citing South Dakota v. Opperman, 428

U.S. 364, 370 n.5, 96 S. Ct. 3092, 49 L. Ed. 2d 1000 (1976); United States v. Bloomfield,

594 F.2d 1200 (8th Cir. 1979)); see White, 135 Wn.2d at 767 (Houser sets forth an article

I, section 7 analysis). We are concerned with whether, under article I, section 7, the

purposes and scope of an otherwise valid inventory search justify a search in the absence

of consent.

       Initially, we address Tyler's overall claim that citizens' privacy interests are

inadequately protected under current law. We do not agree with this sweeping statement.



                                              16
No. 87104-3


The vehicle search is a limited search, as noted, and unchecked searches are not

permitted. An inventory cannot occur if there is no lawful basis for impounding the

vehicle; officers are not free to impound just any vehicle parked on the street or any

vehicle they stop for traffic infractions. 7 As explained, and generally speaking, officers

must also consider reasonable alternatives to impoundment, and if they fail to do so, any

subsequent search may be found unlawful.

       Private interests are also protected because of the limited scope of permissible

inventory search. An inventory search is permitted only to the extent necessary to

achieve its purposes. Houser, 95 Wn.2d at 155. Searches of locked trunks and locked

containers is prohibited under the vehicle inventory exception because privacy interests

exhibited by placement of any property in such containers and in trunks outweigh the

need to inventory the contents to protect the property or protect against false claims of

theft. White, 135 Wn.2d at 766-67. Indeed, under article I, section 7, the officer must




7
 The Court of Appeals listed some of the reasons that justify impoundment:
       "Reasonable cause for impoundment may, for example, include the necessity for
       removing (1) an unattended-to car illegally parked or otherwise illegally
       obstructing traffic; (2) an unattended-to car from the scene of an accident when
       the driver is physically or mentally incapable of deciding upon steps to be taken to
       deal with his property, as in the case of the intoxicated, mentally incapacitated or
       seriously injured driver; (3) a car that has been stolen or used in the commission
       of a crime when its retention as evidence is necessary; (4) an abandoned car; (5) a
       car so mechanically defective as to be a menace to others using the public
       highway;· (6) a car impoundable pursuant to ordinance or statute which provides
       therefor as in the case of forfeiture."
Bales, 15 Wn. App. at 835-36 (quoting State v. Singleton, 9 Wn. App. 327, 332-33, 511 P.2d
1396 (1973)).
                                              17
No. 87104-3


obtain permission to search the locked trunk or a locked container. 8 Houser, 95 Wn.2d at

156; see White, 135 Wn.2d at 771. The only exception is where manifest necessity

exists. White, 135 Wn.2d at 772; see, e.g., State v. Ferguson, 131 Wn. App. 694, 703-04,

128 P.3d 1271 (2006) (presence of chemical fumes indicated likelihood that highly

combustible materials were being transported in the vehicle's trunk and presented

manifest necessity for search).

       Because of the privacy interests at stake, pretextual searches are prohibited, even if

the search would otherwise be permissible under the inventory exception. But consent is

not necessary to protect from pretextual searches. Indeed, trial courts are better

positioned to determine whether a search was pretextual, which is sometimes a difficult a

determination. Montague, 73 Wn.2d at 3 89. In addition, privacy interests in contents of

abandoned vehicles would not be protected by a consent requirement such as Tyler

proposes.

       In addition to our conclusion that privacy interests are protected under current law,

we believe that the purposes of the inventory search could in fact be impeded by a rule

requiring consent before a vehicle inventory search can occur. These purposes are to

protect private property in unlocked areas of the vehicle, prevent false claims against law

enforcement agencies and others, and ensure the safety of law enforcement officers and

others from dangerous items located in vehicles.



8
 Given modern vehicle design, there may be a question as to when a trunk is locked if it can be
accessed from the interior of the vehicle. However, that question is not presented here.
Moreover, no question is presented regarding locked containers.
                                               18
No. 87104-3


      The rule that Tyler proposes could not be applied when police impound abandoned

vehicles and the owner is not available. RCW 46.55.085 requires impoundment of

abandoned vehicles left within a highway right-of-way. Under RCW 46.55.113 police

may impound a vehicle that blocks or obstructs a roadway. The owner may not be

available or locatable within a reasonable time, and using a telephone to attempt to

contact an owner is problematic because the identity of the person on the other end of the

call cannot be confirmed. Impounding the vehicle without inventorying its contents

could expose the property within to damage or theft, impeding the goal of protecting

property in an impounded vehicle.

       Protection against false claims of theft may be hampered. Although we noted in

White, 135 Wn.2d at 770 n.9, that police become involuntary bailees when they impound

a vehicle, and therefore they have a duty of slight care for purposes of false claims of

theft, inventory searches nevertheless protect them from false claims alleging they have

failed to meet even this standard. 9

       In addition, the lesser duty of care does not apply in the cases where private tow

truck operators obtain possession of the vehicle and its contents. In general, these

companies are common carriers owing the highest degree of care. Conger v. Cordes

Towing Serv., Inc., 58 Wn.2d 876, 878, 365 P.2d 20 (1961). Regardless of the standard

of care, however, the inventory conducted by officers and the requirement that



9
  There may be circumstances where the driver has no authority over the contents of the vehicle,
raising the possibility that obtaining the consent of the driver would not insulate the law
enforcement agency from false claims.
                                               19
No. 87104-3


inventoried property be listed on the standard inventory form required under RCW

46.55.075 is the clearest protection for these private companies.

       The inventory search exception furthers officer and public safety. This includes

assisting law enforcement officers to identify and avert any danger posed by firearms and

other dangerous items left unsecured in an uninventoried vehicle where they might be

accessed. See Colorado v. Bertine, 479 U.S. 367,373, 107 S. Ct. 738, 93 L. Ed. 2d 739

(1987). We have recognized that in most instances there is little danger and its possibility

will not justify a search in every case, Houser, 95 Wn.2d at 154 n.2, and there are

generally thousands of vehicles on the streets or in other places generally not thought to

pose such dangers. Nonetheless, it is a consideration for deciding whether consent

furthers the purposes of the vehicle inventory search.

       In a related vein, although recognizing these are not frequent occurrences, the

State and amici have offered examples of cases where harm to individuals, property, and

pets has resulted where vehicles have not been subjected to even a limited search before

vehicles are towed from the scene and stored in lots. Amicus curiae Towing and

Recovery Association of Washington has cited a number of news stories across the

country in which children, human remains, and explosives have been found during

inventory searches or after impoundment. A consent requirement would impede

discovery of such problems during routine inventory searches.

       We decline to add a consent requirement to the inventory search exception. The

exception is already carefully limited to protect privacy interests recognized under article



                                             20
No. 87104-3


I, section 7. Even if consent might add additional protection in some cases, this does not

mean it is constitutionally necessary. Unless manifest necessity exists, we have, as noted,

required obtaining consent to search lock containers and vehicle trunks, where privacy

interests are greater. Whether consent should be required in other subcategories of

inventory searches is not a question posed by this case, and we will not speculate.

         Finally, we must address statements concerning consent in Williams and White.

As Tyler says, we have twice suggested that consent might be required if the owner is

present when the vehicle is impounded and the officer decides that an inventory search

should be conducted. In Williams, the driver was stopped when he tried to drive away

from the scene of a possible burglary. We held that the stop exceeded the scope of a

valid Terr/ 0 stop. We also rejected the State's argument that the search of the

defendant's car was justified as an inventory search, concluding that the requirements for

a lawful impoundment did not exist. Williams, 102 Wn.2d at 742-43. We added that if

impoundment had been authorized, it was "doubtful that the police could have conducted

a routine inventory search without asking [the defendant] if he wanted one done." ld. at

743.

         In White, we concluded that the vehicle's trunk was locked regardless of the fact it

could be opened by operating a release latch in the passenger compartment. We therefore

applied our holding in Houser that the permissible scope of an inventory search does not

include locked containers or trunks "absent a manifest necessity for conducting such a

search." Houser, 95 Wn.2d at 156; see White, 135 Wn.2d at 771 ("possibility of theft
10
     Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
                                                  21
No. 87104-3


does not rise to the level of manifest necessity"). Because in searching the locked trunk

the police exceeded the authority to conduct an inventory search, evidence from the trunk

should have been suppressed.

       In the course of our discussion in White, we noted the statement in Williams that

"police may not conduct a routine inventory search following the lawful impoundment of

a vehicle without asking the owner, if present, if he or she will consent to the search."

White, 135 Wn.2d at 771 n.11. In White, as in Williams, the search was held unlawful for

other reasons, i.e., because police searched a locked trunk.

       Although both comments are dicta, and both refer to a context where the owner

was at the scene, neither case requires consent as a condition precedent to inventory

searches. Importantly, in neither case did we address the many factors that should be

considered in deciding whether consent to an inventory search should be required. We

engaged in little analysis. Moreover, the only authority underlying the dicta in Williams

and White is United States v. Lyons, 227 U.S. App. D.C. 284, 706 F.2d 321, 335 n.23

(1983), which was cited in Williams. But Lyons itself does not present much support.

       In Lyons, officers engaged in a postarrest exploration of the closet in the

defendant's hotel room, which was unnecessary for safekeeping contents of the closet;

the officers could simply have locked the door as they left and the hotel would have the

responsibility of taking care of the defendant's belongings. The court concluded the

search of the closet could not be justified as an inventory search, explaining that the hotel

room served as the defendant's temporary abode and citizens' interests in the privacy of



                                              22
No. 87104-3


their homes may be overridden only on a showing of public interests more compelling

than those necessary to justify intrusion into vehicles. As we have recognized, however,

there is a heightened privacy interest in one's dwelling.

       In the footnote in Lyons that is specifically cited in Williams, cases are listed for

the proposition that consent is required in the automobile inventory setting. See id.

However, these cases do not indicate that consent should be a prerequisite to a valid

vehicle inventory search under article I, section 7. In the first case, United States v.

Wilson, 636 F.2d 1161 (8th Cir. 1980), the search of a locked trunk was at issue. We

have held, as explained, that an inventory search cannot include a locked trunk, and

unless a manifest necessity is presented, consent must be obtained to conduct a search of

a locked trunk. In the second case, State v. Killcrease, 379 So. 2d 737 (La. 1980), the

officers did not permit the defendant to call his wife, who was three miles away, to come

get the vehicle, or explore other alternatives. As explained, we require officers to

determine that there are no reasonable alternatives to impounding a vehicle. In the third

case, State v. Mangold, 82 N.J. 575, 414 A.2d 1312 (1980), the vehicle had been in an

accident and posed a safety hazard, the owner was present, and the court said that the

owner should have been allowed the opportunity to make arrangements for safekeeping

of property in the vehicle. In the fourth case, State v. Goff, 166 W.Va. 47, 272 S.E.2d

457 (1980), the vehicle was never taken into police custody; the facts did not show

impoundment. If the vehicle is never impounded, of course, an inventory search is not

justified under the inventory search exception we recognize under article I, section 7.



                                              23
No. 8-7104-3


These cases do not support the conclusion that consent should be a requirement for an

inventory search under article I, section 7.

       In short, neither Williams nor White required us to analyze the issue whether

consent should be required and accordingly there is little analysis of the question, and the

dicta in these cases rests on authority that does not support importing a consent

requirement into the vehicle inventory search exception under article I, section 7. We

have, nonetheless, concluded that consent is required in certain, limited circumstances

(absent manifest necessity, consent is required to search locked containers and locked

trunks because these areas are not subject to an inventory search after the vehicle is

impounded). Whether a consent requirement should be imposed in any other, limited

vehicle impoundment contexts is not presented by the circumstances of the present case.

       We decline to adopt a requirement that consent of the owner, the owner's spouse,

or the driver is a necessary prerequisite for evidence obtained in a vehicle inventory

search to be admissible.

                                IV. Sufficiency of Evidence

       Finally, Mr. Tyler contends that there is insufficient evidence supporting some of

the trial court's findings.

       l-Ie correctly maintains that the court erroneously found that he was arrested on

February 11, 2009. The State concedes and the record shows he was stopped and

arrested on November 12, 2009. He also correctly points out that the court erroneously

found that both occupants of the car were engaged in furtive movements as Anglin



                                               24
No. 87104-3


approached the car. The record shows that only the passenger made such movements

when he tried to hide the alcoholic beverage. Insufficient evidence supports these two

findings.

       However, evidence supports the trial court's determination that Anglin conducted

a routine inventory search pursuant to department policies. Deputy Anglin testified that

he was trained to conduct routine inventory searches, that the procedures were standard

within the department, and that they had been followed for at least 10 years. Although

Anglin was not aware of any written policies, and the testimony elicited does not contain

details, there is sufficient evidence to support the court's finding. 11

       Next, Tyler contends that there is insufficient evidence that he stopped the car a

foot from the fog line. Tyler testified that he stopped two or three feet from the fog line.

Deputy Anglin testified Tyler stopped a foot from the fog line. Credibility judgments are

left to the trial court. See State v. Broadaway, 133 Wn.2d 118, 134, 942 P.2d 363 (1997).

       Lastly, Mr. Tyler contends that there is insufficient evidence supporting the trial

court's determination that Anglin authorized Tyler to give his cell phone to the passenger

in order for the passenger to try to find someone to retrieve the car. Anglin testified to

this effect, while Tyler testified that he was never asked whether he knew of someone

who could come get the car and that Anglin only asked him if the passenger could use the




11
  While Anglin did not recall written policy, at the outset of the suppression hearing the State's
counsel said he had a copy of the Jefferson County Sheriffs Office policies and procedures on
impound and would provide defense counsel the procedure, which he described as largely
mirroring what the statutes provided.
                                                25
No. 87104-3


cell phone to find someone to drive him, the passenger, from the scene. Again, the

credibility determination is for the trial court. Sufficient evidence supports the finding.

       While two of the challenged findings are not supported by the evidence, this does

not undermine the trial court's rulings on the motions to suppress, for reconsideration,

and to reopen the suppression hearing. While the finding concerning the timing of

Tyler's arrest led the court to erroneously believe that Anglin's e-mail was sent before

Gant was filed, the trial court's determination that the hearing should not be reopened to

consider the e-mail on the issue of pretext is otherwise supported. The matter of whether

both occupants made furtive movements or just the passenger did does not alter the

analysis on any of the issues.

                                       CONCLUSION

       The trial court did not abuse its discretion when it denied the defendant's motion

to suppress the evidence that was obtained during the inventory search that followed

lawful impoundment of the car that he was driving. The evidence was insufficient to

show the search was a ruse to enable the officer to make an investigatory search. The

defendant's motion to reopen the suppression hearing was also properly denied because

the evidence of an e-mail that the arresting officer wrote does not show predisposition to

use an inventory search as a pretext for a more generalized search.

       Contrary to Mr. Tyler's contention, under article I, section 7, law enforcement

officers are not required to obtain consent of a vehicle's owner, the owner's spouse, or

the driver before conducting an inventory search.



                                              26
No. 87104-3


      We affirm the Court of Appeals' decision.




                                          27
No. 87104-3




WE CONCUR:




              28
State v. Tyler, No. 87104-3
Chambers, J., dissenting




                                       No. 87104-3

      CHAMBERS, J.* (dissenting)-The majority argues the officer in this case

did nothing procedurally wrong when he impounded and searched the car, and

therefore the search was not pretextual. But our pretextual analysis has nothing to

do with proper procedure. The issue is whether those procedures were used as a

pretext for an investigation of criminal activity that would not otherwise have been

authorized by law.

      We have in this case an e-mail by the searching officer relevant to a

pretextual analysis. In the e-mail, the searching officer states, "The obvious way to

circumvent [Gant 1] is impounding the vehicle and performing an inventory

search." Clerk's Papers at 36. This evidence, together with the other facts of this

case, persuades me that under the proper analysis, the purpose of the search was to

investigate criminal activity and would not otherwise have been authorized by law.

       The pretense that police officers are doing these searches for the benefit of

the person whose privacy is invaded and whose property is searched is not tenable.



*Justice Tom Chambers is serving as a justice pro tempore of the Supreme Court pursuant to
Washington Constitution article IV, section 2(a).
1
 Arizona v. Gant, 556 U.S. 332, 129 S. Ct. 1710, 173 L. Ed. 2d 485 (2009).
                                              1
State v. Tyler, No. 87104-3
Chambers, J., dissenting


Assuming for a moment that an inventory search is for the protection of the owner

of the property, when balanced against the constitutional protection against

searches without authority of law, the accused's declaration that he does not want

his property searched undermines any notion the search is for the benefit of the

accused. The property owner should be able to consent or not consent to the

search. Because the rationale does not support the search in this case, I would hold

the inventory search here was pretextual, performed so the officer could conduct an

investigative search.

      Unlike the federal constitution, which permits reasonable searches, article I,

section 7 of the Washington Constitution prohibits searches without authority of

law. I would hold that so-called "inventory" searches in the presence of the owner

of the vehicle are indistinguishable from ordinary searches and that the full

protections of our constitution should apply. I respectfully dissent.




                                          2
State v. Tyler, No. 87104-3
Chambers, J., dissenting




                              3